Citation Nr: 0922949	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  05-16 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the appellant's net worth is excessive for purposes 
of receiving nonservice-connected VA death pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 to 
October 1968.  He died in February 2000, and the appellant is 
his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that determined the appellant's net worth was 
sufficient to meet her living expenses at the time of the 
decision.

Because the March 2004 administrative decision did not 
address the broader question of entitlement to nonservice-
connected death pension, the Board has recharacterized the 
issue that is currently on appeal.  

The May 2005 substantive appeal contains a request for a BVA 
hearing at the appellant's local VA office.  The appellant 
failed to report for this hearing.  A January 2009 Board 
hearing was cancelled because the appellant's representative 
was not available.  The March 2009 informal hearing 
presentation mentions these developments but does not request 
a new hearing.  The appellant's hearing request is therefore 
deemed to be withdrawn.


FINDINGS OF FACT

1.  The appellant was born in August 1952.

2.  At the time the appellant filed her claim, the corpus of 
her estate consisted solely of an Individual Retirement 
Account (IRA) worth $125,808.55, with annual dividends and 
interest estimated to be worth $1382.40.  

3.  The appellant's IRA funds are not available until she 
reaches 59 1/2 years of age. 

4.  The monthly interest and dividends from the appellant's 
IRA are automatically reinvested into her IRA.  

5.  In March 2004, the appellant's life expectancy for net 
worth determinations was 27 years.


CONCLUSION OF LAW

The appellant's net worth is not excessive for purposes of 
her entitlement to VA nonservice-connected death pension.  38 
U.S.C.A. §§ 1541, 1543 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 
3.271-3.277 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)).

In light of the favorable decision as it relates to the issue 
of whether the appellant's net worth is excessive for the 
purpose of determining entitlement to nonservice-connected 
death pension benefits, any error by VA in complying with the 
requirements of VCAA is moot.

II.  Analysis

Death pension is payable to a veteran's surviving spouse 
because of the veteran's nonservice-connected death.  Basic 
entitlement exists if (i) the veteran served for 90 days or 
more during a period of war; or (ii) was, at the time of 
death, receiving or entitled to receive compensation or 
retirement pay for a service-connected disability, and (iii) 
the surviving spouse meets the net worth requirements of 38 
C.F.R. § 3.274 and has an annual income not in excess of the 
maximum annual pension rate specified in 38 C.F.R. §§ 3.23 
and 3.24.  38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 C.F.R. 
§ 3.3(b)(4).  

In this case, the Veteran had the required wartime service, 
having served more than 90 days during the Vietnam Era.  The 
issue on appeal centers on whether the appellant's net worth 
and income are excessive for purposes of qualifying for VA 
death pension benefits.  

Pension payable to a surviving spouse shall be denied or 
discontinued when the corpus of the estate of the surviving 
spouse is such that under all the circumstances, including 
consideration of the surviving spouse's income and the income 
of any child for whom the surviving spouse is receiving 
pension, it is reasonable that some part of the corpus of the 
estate be consumed for the surviving spouse's maintenance. 38 
U.S.C.A. § 1541, 1543; 38 C.F.R. § 3.274(c).  The terms 
'corpus of estate' and 'net worth' mean the market value, 
less mortgages or other encumbrances, of all real and 
personal property owned by the claimant, except the 
claimant's dwelling (single family unit), including a 
reasonable lot area, and personal effects suitable to and 
consistent with the claimant's reasonable mode of life.  38 
C.F.R. § 3.275(b).  In determining whether the estate should 
have been used for the appellant's maintenance, factors to be 
considered include: whether the property can be readily 
converted into cash at no substantial sacrifice; life 
expectancy; number of dependents; and potential rate of 
depletion, including unusual medical expenses.  38 C.F.R. § 
3.275(d).

The record reflects that the Veteran died in February 2000.  
The appellant, the surviving spouse of the Veteran, submitted 
a claim for death pension benefits in December 2002.  In the 
March 2004 corpus of estate determination, the RO 
acknowledged that the appellant reported a net worth of 
$125,809 in stocks in an IRA.  She reported no bonds, bank 
deposits, other personal property, or real estate.  It 
further indicated that the appellant reported an annual 
income of $1382.40 in dividends and interest.  She reported 
no income from employment, Social Security, railroad 
retirement, other retirement, rents, or other sources.  There 
was no accounting of the appellant's expenses on record, and 
no dependents were noted.  The RO has not disputed the 
appellant's reported assets and income.

Of record is a January 2003 report from her bank detailing 
the balances in her account.  This record reflects a current 
total account value of $139,751.63.  A note written on this 
statement by the Vice President of the bank states that this 
money is not available until the holder is at least 59 1/2 
years of age.

In her May 2005 substantive appeal, the appellant stated that 
because of her current financial status and medical 
predicaments, she had to move back in with her mother, or she 
would have been homeless.  She again stated that she was not 
in receipt of any type of income or benefits, past or 
present.

At the time of the March 2004 corpus of estate determination, 
the appellant was 51 years of age and had a life expectancy 
for purposes of net worth determination of 27 years.  See 
M21-1MR, VBA Adjudication Procedure Manual Rewrite (M21-1MR), 
Part V, Subpart iii, Chapter 1, Section J.  



The appellant's birthday is in August 1952 and she is not 
estimated to have access to the IRA until February 2011.  She 
was 50 years old when she filed her original claim and, at 
the time of this decision, she is 56 years old.  

Having reviewed the record, the Board finds that the 
appellant's net worth is not excessive for purposes of 
receiving nonservice-connected VA death pension benefits.  As 
noted above, the appellant has submitted a signed statement 
from the Vice President of her bank verifying that she cannot 
access the funds in her money market account until she 
reaches age 59 1/2.  While this statement does not make it 
entirely clear whether she may withdraw funds at a 
substantial penalty, it is clear from the evidence of record 
that her IRA is highly illiquid and that it is not 
sustainable for her to withdraw funds from this account prior 
to age 59 1/2.  The appellant has indicated that she would 
have been homeless if she had not moved in with her mother, 
and she has alluded to medical conditions that may interfere 
with her ability to work.  Despite these circumstances, 
records do not demonstrate that the appellant has, in fact, 
withdrawn any money from this account or that she has had 
access to the interest that it generates.  

While admittedly speculation, the Board also observes that 
the extreme market conditions over the past year make it 
highly likely that the value of the appellant's IRA has 
decreased drastically since its valuation at almost $140,000 
in January 2003.  Considering the appellant's relatively 
young age and a projected lifespan of over 20 years, the 
Board finds that, as long as she does not have access to her 
retirement account, at least without substantial penalty, the 
net worth represented in her IRA is not excessive for 
purposes of receiving nonservice-connected VA death pension 
benefits.

Finally, as stated in the Introduction, the Board notes that 
this decision is not a grant of entitlement to nonservice-
connected VA death pension benefits.  It is merely a 
determination that the appellant's net worth is not excessive 
for purposes of making the determination of whether she is 
entitled to the requested benefits.  The remaining aspects of 
the claim of entitlement to these benefits have not yet been 
adjudicated by the RO and must be considered by the agency of 
original jurisdiction in the first instance.


ORDER

The appellant's net worth is not excessive for purposes of 
receiving nonservice-connected VA death pension benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


